DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (WO2020/171864, hereby referred as Hayes) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom).
Regarding claim 1, Hayes teaches the following: 
an electronic device, comprising: 
an interface circuit (element 200, figure 2); and 
a first instance of an antenna (element 260, figures 2-3), communicatively coupled to the interface circuit (as shown in figure 2), comprising a radiator (element 310, figure 3) and multiple sets of reflectors (elements R1-R8, figure 3) and directors (elements D1-D8, figure 3) arranged along different axes passing through the radiator in a horizontal plane (as shown in figure 3), wherein a given set of reflectors and directors comprises a given reflector and a given director on opposite sides of the radiator and along a given axis (as shown in figure 3, page 13, lines 8-21), and wherein the interface circuit is configured to: provide control signals to switching elements (elements 400 and 410, figure 4) that selectively electrically couple the one or more of the reflectors, one or more of the directors, or both to ground (page 13, line 34 – page 14, line 33), wherein the one or more of the reflectors, one or more of 
Hayes does not explicitly teach communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame. However Hayes does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (page 8, line 17-21).
Shtrom suggests the teachings of communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (paragraphs [0073]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Hayes to communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame as suggested by the teachings of Hayes and Shtrom in order to transmit and receive information such as the positon/location of the devices so that the antenna can be modified to be directed towards a certain direction (Hayes, page 8, line 17-21)(Shtrom, paragraphs [0073]-[0074]). 

Regarding claim 2, Hayes as modified in claim 1 teaches the following:
wherein the first instance of the antenna has a reconfigurable Yagi-Uda architecture (Hayes, “The result is effectively a Yagi antenna oriented in the direction of the selected one of the antenna elements (D1 to D8) of the first set of antenna elements 320”, page 14, lines 31-33).

Regarding claim 4, Hayes as modified in claim 1 teaches the following:


Regarding claim 5, Hayes as modified in claim 1 teaches the following:
wherein the first instance of the antenna comprises at least three sets of reflectors (Hayes, elements R1-R8, figure 3) and directors (Hayes, elements D1-D8, figure 3), the axes of the different sets of reflectors and directors are rotated with respect to each other and have equivalent angular separation from each other in the horizontal plane (Hayes, page 12, line 31 – page 13, line 21).

Regarding claim 6, Hayes as modified in claim 1 teaches the following:
wherein the first instance of the antenna is disposed on a first substrate (Hayes, element 300, figure 3).

Regarding claim 9, Hayes as modified in claim 1 teaches the following:
wherein the modified antenna radiation pattern is more directional than the antenna radiation pattern of the radiator (Hayes, “The result is effectively a Yagi antenna oriented in the direction of the selected one of the antenna elements (D1 to D8) of the first set of antenna elements 320”, page 14, lines 31-33).

Regarding claim 10, Hayes as modified in claim 1 teaches the following:
wherein the radiator (Hayes, element 310, figure 3) comprises a monopole or a dipole.

Regarding claim 13, Hayes as modified in claim 1 teaches the following:
wherein the interface circuit (element 210, figure 2) is configured to receive, at the first instance of the antenna, feedback about communication associated with the second electronic device (Page 8, lines 17-25); and wherein the modified antenna radiation pattern is based at least in part on the feedback (Page 8, lines 17-25). 
Hayes does not explicitly teach receiving feedback about communication of the packet or the frame associated with the second electronic device.
Shtrom suggests the teachings of receiving feedback about communication of the packet or the frame associated with the second electronic device (paragraphs [0073]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Hayes as modified to be configured to receive feedback about communication of the packet or the frame associated with the second electronic device as suggested by the teachings of Hayes and Shtrom in order to transmit and receive information such as the positon/location of the devices so that the antenna can be modified to be directed towards a certain direction (Hayes, page 8, line 17-21)(Shtrom, paragraphs [0073]-[0074]). 

Regarding claim 17, Hayes as modified in claim 1 teaches the following:
wherein the modified antenna radiation pattern is based at least in part on a deployment geometry of the electronic device (Hayes, page 2, lines 23-33, figures 2-6).

Regarding claim 18, Hayes teaches the following: 
a non-transitory computer-readable storage medium for use in conjunction with an electronic device (page 10, lines 21-25), the computer-readable storage medium storing program instructions, 
modifying an antenna radiation pattern (page 13, line 34 – page 14, line 33) of a first instance of an antenna (element 260, figures 2-3), wherein the first instance of the antenna comprises a radiator (element 310, figure 3) and multiple sets of reflectors (elements R1-R8, figure 3) and directors (elements D1-D8, figure 3) arranged along different axes passing through the radiator in a horizontal plane (as shown in figure 3), wherein a given set of reflectors and directors comprises a given reflector and a given director on opposite sides of the radiator and along a given axis (as shown in figure 3, page 13, lines 8-21), and wherein modifying the antenna radiation pattern comprises selectively electrically coupling one or more of the reflectors, one or more of the directors, or both to ground (page 13, line 34 – page 14, line 33); and 
Hayes does not explicitly teach communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame. However Hayes does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (page 8, line 17-21).
Shtrom suggests the teachings of communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (paragraphs [0073]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Hayes to communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame as suggested by the teachings of Hayes and Shtrom in order to transmit and receive information such as the positon/location of the devices so that 

Regarding claim 19, Hayes teaches the following: 
a method for communicating, comprising: 
by an electronic device (figures 2-3): 
modifying an antenna radiation pattern of a first instance of an antenna (element 260, figures 2-3), wherein the first instance of the antenna comprises a radiator (element 310, figure 3) and multiple sets of reflectors (elements R1-R8, figure 3) and directors (elements D1-D8, figure 3) arranged along different axes passing through the radiator in a horizontal plane (as shown in figure 3), wherein a given set of reflectors and directors comprises a given reflector and a given director on opposite sides of the radiator and along a given axis (as shown in figure 3, page 13, lines 8-21), and wherein modifying the antenna radiation pattern comprises selectively electrically coupling one or more of the reflectors, one or more of the directors, or both to ground (page 13, line 34 – page 14, line 33); and 
Hayes does not explicitly teach a method for communicating a packet or a frame, comprising communicating, via the first instance of the antenna, the packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame. However Hayes does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (page 8, line 17-21).
Shtrom suggests the teachings of a method for communicating a packet or a frame, comprising communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (paragraphs [0073]-[0074]).


Regarding claim 20, Hayes as modified in claim 19 teaches the following:
wherein the first instance of the antenna comprises at least three sets of reflectors (Hayes, elements R1-R8, figure 3) and directors (Hayes, elements D1-D8, figure 3), the axes of the different sets of reflectors and directors are rotated with respect to each other and have equivalent angular separation from each other in the horizontal plane (Hayes, page 12, line 31 – page 13, line 21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (WO2020/171864, hereby referred as Hayes) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom), and further in view of Shtrom et al. (US 2010/0103065, hereby referred as Shtrom ‘065).
Regarding claim 3, Hayes as modified in claim 1 teaches the following:
wherein the given reflector is tuned to a lower frequency than the radiator (Hayes, page 14, lines 14-22).
Hayes does not teach wherein, when the given reflector is selectively electrically coupled to ground, the given reflector is configured to reflect the wireless signals in order to modify the antenna radiation pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the reflectors of Hayes so that when the given reflector is selectively electrically coupled to ground, the given reflector is configured to reflect the wireless signals in order to modify the antenna radiation pattern, which is an alternative way to activate a given reflector so that it reflects the signals towards a certain direction. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (WO2020/171864, hereby referred as Hayes) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom), and further in view of Lin et al. (US 2007/0152903, hereby referred as Lin).
Regarding claim 7, Hayes as modified in claim 6 teaches the electronic device with the exception for the following:
wherein the electronic device comprises a second instance of the antenna disposed on a second substrate; and wherein the second substrate has a different orientation than the first substrate.
Lin suggests the teachings of wherein the electronic device comprises a second instance of the antenna disposed on a second substrate; and wherein the second substrate has a different orientation than the first substrate (paragraphs [0019]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of as modified to comprise a second instance of the antenna disposed on a second substrate; and wherein the second substrate has a different orientation than the first substrate as suggested by the teachings of Lin which can be used to add additional reception/transmission angles 

Regarding claim 11, Hayes as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the switching elements comprise a PIN diode or a radio-frequency switch. However Hayes does teach using switching elements (elements 400 and 410, figure 4).
Lin suggests the teachings of wherein the switching elements comprise a PIN diode (paragraph [0025]) or a radio-frequency switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the switching elements of as modified to comprise of PIN diodes or radio-frequency switches as suggested by the teachings of Lin which are commonly used types of switches in the antenna art which can provide very quick switching speed which may be needed in an adjustable antenna. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (WO2020/171864, hereby referred as Hayes) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom), and further in view of Smith et al. (US 2014/0118191, hereby referred as Smith).
Regarding claim 8, Hayes as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the given set of reflectors and directors comprises multiple directors adjacent to each other on one side of the radiator and along the given axis.
Smith suggests the teachings of wherein the given set of reflectors (elements 14, figures 1-3) and directors (elements 16-18, figures 1-3) comprises multiple directors adjacent to each other on one side of the radiator and along the given axis (as shown in figures 1-3).
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (WO2020/171864, hereby referred as Hayes) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom), and further in view of Yu (US 2019/0131720).
Regarding claim 12, Hayes as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the first instance of the antenna is configured to operate in two or more bands of frequencies. However Hayes does discuss that both the 2.4 GHz and the 5 GHz bands are desirable (page 15, lines 9-18).
Yu suggests the teachings of wherein the first instance of the antenna is configured to operate in two or more bands of frequencies (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first instance of the antenna of Hayes as modified to be configured to operate in two or more bands of frequencies as suggested by the teachings of Yu in order to allow the antenna to radiate in both the 2.4 and 5 GHz bands at the same time which can allow the transmission and reception of different signals. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (WO2020/171864, hereby referred as Hayes) in view of Shtrom et al. (US 2017/0188379, hereby .
Regarding claim 14, Hayes as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the first instance of the antenna comprises multiple antennas or multiple antenna elements having different predefined polarizations, and the interface circuit is configured to dynamically select the antennas or the antenna elements to adjust a polarization of the wireless signals. However Hayes does suggest that the interface circuit is configured to dynamically select the antennas or the antenna elements to adjust the wireless signals (page 8, line 17-21).
Shtrom ‘065 suggests the teachings of wherein the first instance of the antenna comprises multiple antennas or multiple antenna elements having different predefined polarizations (paragraph [0063]).
Khan suggests the teachings of the interface circuit is configured to dynamically select the antennas or the antenna elements to adjust a polarization of the wireless signals (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first instance of the antenna of Hayes as modified comprises multiple antennas or multiple antenna elements having different predefined polarizations, and for the interface circuit is configured to dynamically select the antennas or the antenna elements to adjust a polarization of the wireless signals as suggested by the teachings of Hayes, Shtrom ‘065, and Khan in order to allow the first instance of the antenna to transmit and receive signals in multiple different frequencies which can allow for greater shaping of a particular RF emission pattern and less interference between the two different polarizations, and for the interface circuit to control the various antennas so that they are activated when needed. 

Regarding claim 15, Hayes as modified in claim 14 teaches the electronic device with the exception for the following:
wherein the interface circuit is configured to adjust the polarization of the wireless signals by changing a relative phase of electrical signals provided to at least some of the antennas.
Khan suggests the teachings of wherein the interface circuit is configured to adjust the polarization of the wireless signals by changing a relative phase of electrical signals provided to at least some of the antennas (paragraphs [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Hayes as modified to be configured to adjust the polarization of the wireless signals by changing a relative phase of electrical signals provided to at least some of the antennas as suggested by the teachings of Khan in order to adjust the polarization of the wireless signals of the antennas so that only the desired antenna is polarized in a certain direction (Khan, paragraphs [0067] and [0078]-[0079]).

Regarding claim 16, Hayes as modified in claim 14 teaches the electronic device with the exception for the following:
wherein the interface circuit is configured to receive, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and wherein the dynamic adjusting of the polarization is based at least in part on the feedback.
However Hayes does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (page 8, line 17-21).

Khan suggests the teachings of being configured to receive, at one or more of the antennas or the antenna elements, feedback about communication associated with the second electronic device the dynamic adjusting of the polarization is based at least in part on the feedback (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Hayes to configured to receive, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device as suggested by the teachings of Hayes and Shtrom in order to transmit and receive information such as the positon/location of the devices so that the antenna can be modified to be directed towards a certain direction (Hayes, page 8, line 17-21)(Shtrom, paragraphs [0073]-[0074]), and for the dynamic adjusting of the polarization is based at least in part on the feedback as suggested by the teachings of Khan in order to adjust the polarization of the wireless signals of the antennas so that only the desired antenna is polarized in a certain direction (Khan, paragraphs [0067] and [0078]-[0079]).

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

The claims may also be rejected in other combinations, such as the rejections explained in the submitted international search report and written opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.